Citation Nr: 0012388	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-01 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Validity of Dependency and Indemnity Compensation (DIC) 
overpayment created in the amount of $80,380.13.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1976 to 
July 1980.

This matter arises from an August 1998 determination from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Board finds that the appellant has raised a claim for 
entitlement to a waiver of  overpayment of VA benefits.  
Since this matter has yet to be adjudicated, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant was notified by correspondence dated in 
November 1980 that a surviving spouse's entitlement to DIC 
generally ends with remarriage, and that she was responsible 
for reporting any change in her marital status.

2.  An overpayment of DIC benefits did not result solely 
because of VA administrative error.


CONCLUSION OF LAW

An overpayment of DIC benefits in the amount of $80,380.13 
was not improperly created.  38 U.S.C.A. § 5112 (West 1991); 
38 C.F.R. § 3.500 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of the discontinuance of DIC benefits as a 
result of remarriage is the last day of the month before the 
date of marriage.  38 C.F.R. § 3.500(n)(1) (1999).  The 
effective date of an adjustment of an award of compensation 
based on an erroneous award is determined in accordance with 
the requirements of 38 C.F.R. § 3.500(b)(1999).  When an 
erroneous award is based solely on administrative error or 
error in judgment, the effective date of the reduction is the 
date of the last payment.  38 C.F.R. § 3.500(b)(2).  Sole 
administrative error connotes that the appellant neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the appellant's actions nor her 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b) (West 1991); 38 
C.F.R. § 3.500(b)(1) (1999).

Persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991).

The appellant married the veteran in August 1979.  The 
veteran died in an automobile accident in July 1980 while 
serving on active duty.

The appellant was granted entitlement to DIC payments in 
November 1980.  The record reveals the appellant was notified 
by correspondence dated in November 1980 (by an enclosure, VA 
Form 21-8765, Service Connected Death Award Attachment, 
Conditions Affecting Right to Payment) that a surviving 
spouse's entitlement to DIC generally ends with remarriage.  
She was also notified that she was responsible for reporting 
any change in her marital status.

RO correspondence mailed to the appellant in June 1998 
requested that the appellant complete a VA Form regarding her 
marital history and status of dependents.  She was informed 
that failure to respond to the request could lead to the 
termination of her benefits.

The appellant did not respond to the RO's June 1998 request 
for information; in August 1998 the appellant was informed 
that her DIC benefits had been terminated effective December 
1, 1980.

In October 1998 the appellant expressed disagreement with the 
RO's determination that a debt had been created by her 
receipt of DIC benefits.

In correspondence dated October 14, 1998, the Debt Management 
Center provided the appellant with an audit of her account 
reflecting an overpayment of DIC payments in the amount of 
over $155,671.

In January 1999 the RO received a VA Form 21-686c 
(Declaration Of Status Of Dependents) from the appellant.  
The appellant indicated that she had been married from 
February 1985 to May 1992, and had remarried again in October 
1994.  It was noted that the appellant's daughter was 
finishing her last year of high school.

Based on the information that the appellant supplied on VA 
Form 21-686c, in March 1999 the RO informed the appellant 
that her overpayment was adjusted to reflect the 
reinstatement of her DIC benefits until February 1985, and to 
pay for her dependent child through August 1998.

In this case, in order to determine that the overpayment was 
improperly created and not a valid debt, it must be 
established that the action of VA was the sole reason for the 
overpayment.  However, a review of the evidentiary record in 
this case indicates that the overpayment of DIC benefits did 
not result by the failure of VA to act upon a proposal to 
stop benefit payments.

The Board notes that the appellant has claimed that she 
informed the VA in February 1985 that she had been remarried.  
However, no such correspondence is in the file.  Further, the 
record shows that the appellant continued to accept DIC 
benefit payments after the time she allegedly reported her 
remarriage to the VA in February 1985.  In Jordan v. Brown, 
10 Vet. App. 171 (1997), the United States Court of Appeals 
for Veterans Claims the United States Court of Veterans 
Appeals (Court) addressed, in the context of a claim for 
waiver, the question of validity of an indebtedness resulting 
from the overpayment of dependency and indemnity compensation 
(DIC) to a veteran's widow who had remarried.  The Court 
determined that the factual issue of whether the appellant 
had notified VA of her remarriage was immaterial.  The Court 
found the appellant was not excused from knowing she was not 
entitled to keep the checks erroneously sent her.  Having 
kept them, the overpayment did not arise solely from VA's 
administrative error.  The appellant had contributed to the 
creation of the debt and the debt was valid.  Jordan, 10 Vet. 
App. at 174.

The instant case is similar to Jordan.  The November 1980 
notice explicitly informed the appellant that a surviving 
spouse's entitlement to DIC generally ends with remarriage.  
She was also notified that she was responsible for reporting 
any change in her marital status.  In this case, the 
appellant continued to receive payments, which was an act of 
commission.  38 C.F.R. § 3.500(b)(1).  The Board observes 
that the appellant has stated in her substantive appeal that 
she thought the payments she received were only for her 
daughter.  However, the Board does not have to determine 
whether the appellant's assertion is or is not credible.  The 
Board here stresses that whether the appellant committed the 
act of keeping the payments by error or intent is immaterial.  
Jordan; Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) 
(persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance").

The RO has indicated that a Dependency Questionnaire was sent 
to the appellant in June 1993.  A copy of the correspondence 
is not in the file.  However, the sending or failure to send 
the Dependency Questionnaire does not invalidate the 
resulting indebtedness.  In the same manner, the appellant's 
representative has observed that the file does not contain 
"initial correspondence" from the Debt Management Center 
notifying the appellant of her debt in this matter.  The 
Board would again note that the receipt or non-receipt of a 
notice from the Debt Management Center does not go to the 
question of the validity of debt creation.

Based on the foregoing, the Board finds that the debt at 
issue did not result solely from VA's administrative error or 
error in judgment, and the debt was properly created for 
overpayment of DIC payments.


ORDER

The DIC overpayment created in the amount of $80,380.13 is 
valid, and the appeal is denied.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

